                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT INDIANA

 PEDRO PEREZ,

                 Plaintiff,

                        v.                              CAUSE NO.: 1:18-CV-205-TLS

 THE OTIS R. BOWEN CENTER FOR
 HUMAN SERVICES, INC., CITY OF
 AUBURN, OFFICER J. JAMES,
 OFFICER C. HARRUFF, OFFICER
 J. PLANK, and EUGENE STOVER,

                 Defendants.

                                    OPINION AND ORDER

       The Plaintiff in this cause, Pedro Perez, filed suit against a mental health center (the

Bowen Center) and one of its counselors (Eugene Stover), the City of Auburn, Indiana, and three

of the City’s police officers, alleging violations of federal and state law in connection with his

detention on July 21, 2016. The Plaintiff claims that the detention violated his rights under the

Fourth Amendment to be free from unconstitutional seizure and entry into his home, and right to

be free from excessive force. The Plaintiff also alleges that the false arrest, unlawful detention,

and excessive force violated the tort laws of the State of Indiana. The Bowen Center and Eugene

Stover have filed a Motion to Dismiss Plaintiff’s Second Amended Complaint [ECF No. 34].

The Motion has been fully briefed and is ripe for the Court’s consideration.



                                COMPLAINT ALLEGATIONS

       On July 19, 2016, the Plaintiff visited the Bowen Center to seek counseling. (Second Am.

Compl. ¶ 4, ECF No. 32.) He met with counselor Eugene Stover, who advised the Plaintiff that

he would be placed on an involuntary seventy-two hour hold for evaluation. (Id.) The Plaintiff
asked Stover to reconsider so that the Plaintiff would not lose his job. (Id.) Stover advised the

Plaintiff that he would make a few calls and get back to the Plaintiff. (Id.) The Plaintiff left the

Bowen Center and went home. (Id.) Stover called the police to arrest the Plaintiff and get him

back to the Bowen Center even though there was no warrant for his arrest or judicial orders. (Id.

¶¶ 5, 10.a, 10.d.)

        About three hours later, three City of Auburn police officers arrived at his home and

advised the Plaintiff that they had a warrant to detain him and bring him to the Bowen Center.

(Id. ¶ 5.) When the Plaintiff asked to see the warrant, the officers claimed to have left it at the

police department. (Id.) The officers’ claims were false, and no warrant existed authorizing the

Plaintiff’s detention. (Id.)

        The Plaintiff refused to be taken into custody unless the officers could provide a warrant.

(Id. ¶ 6.) The Plaintiff attempted to close his front door, but the officers rushed in, grabbed his

arms, tased him, battered him, shackled his ankles, and arrested him. (Id.) The officers took the

Plaintiff to the emergency room for evaluation. (Id. ¶ 7.) After he was evaluated by the medical

staff, the Plaintiff was released and returned to his home. (Id.) None of the safeguards for civil

commitment had been followed prior to the Plaintiff’s arrest. (Id. ¶ 10.c.)



                                            ANALYSIS

        The Bowen Center and Stover argue that the Second Amended Complaint does not state a

claim for relief against them under 42 U.S.C. § 1983. The Defendants’ Motion to Dismiss does

present any analysis of the claims under 42 U.S.C. § 1985 or state law. Therefore, the Court will

also limit its analysis to a discussion of the claims asserted against the Bowen Center and Stover

under 42 U.S.C. § 1983.



                                                  2
        Under Rule 8’s pleading requirements, a Plaintiff must provide “a short and plain

statement of the claim showing that the pleader is entitled to relief” that is sufficient to provide

the defendant with “fair notice” of the claim and its basis. Fed. R. Civ. P. 8(a)(2). To assure that

a pleading suffices to give effective notice to the opposing party, a complaint must contain facts

that are sufficient, when accepted as true, to “state a claim to relief that is plausible on its face.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Pleadings that fail to meet this

standard are subject to dismissal under Federal Rule of Civil Procedure 12(b)(6). Although the

court must accept as true all well-pleaded facts and draw all permissible inferences in the

Plaintiff’s favor, it need not accept as true “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 550 U.S. at 555). Legal conclusions can provide a complaint’s framework, but

unless well-pleaded factual allegations move the claims from conceivable to plausible, they are

insufficient to state a claim. Id. at 680. A plaintiff can also plead himself out of court if he pleads

facts that preclude relief. See Atkins v. City of Chi., 631 F.3d 823, 832 (7th Cir. 2011).



        A. Section 1983 Claim Against Stover

        “The purpose of § 1983 is to deter state actors, and private individuals in collaboration

with state officials, from using a ‘badge of authority’ to deprive individuals of rights guaranteed

by the Constitution.” Fries v. Helsper, 146 F.3d 452, 457 (7th Cir. 1998) (quoting Wyatt v. Cole,

504 U.S. 158, 161 (1992)). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: “(1)

that defendants deprived him of a federal constitutional right; and (2) that the defendants acted

under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006). Stover argues that

the Second Amended Complaint fails to plausibly allege that he acted under color of state law.



                                                   3
       Private citizens, as well as state officials, are capable of acting under color of state law.

See Hughes v. Meyer, 880 F.2d 967, 971 (7th Cir. 1989). “A private person may . . . incur

§ 1983 liability by engaging in joint action with state officials to deprive a person of a federally

protected right.” Id. (first citing Dennis v. Sparks, 449 U.S. 24, 27–28 (1980), then citing Hudson

v. Chi. Teachers Union Local No. 1, 743 F.2d 1187, 1191 (7th Cir. 1984)). “[P]rivate parties are

not state actors when they merely call on the law for assistance, even though they may not have

grounds to do so; ‘[t]here must be a conspiracy, an agreement on a joint course of action in

which the private party and the state have a common goal.’” Hughes, 880 F.2d at 972 (quoting

Gramenos v. Jewel Cos., 797 F.2d 432, 435 (7th Cir. 1986)). “For a private actor to act under

color of state law he must have ‘had a meeting of the minds and thus reached an understanding’

with a state actor to deny plaintiffs a constitutional right.” Wilson v. Warren Cty., Ill., 830 F.3d

464, 468 (7th Cir. 2016) (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 158 (1970))

(internal quotation marks omitted).

       Stover argues that Gramenos v. Jewel Companies warrants dismissal of the § 1983 claim

against him. In Gramenos, a shopkeeper held a suspected shoplifter until police arrived at the

store and arrested him based on a security guard’s version of events. 797 F.2d at 433–34. The

court, applying the standards applicable to summary judgment, determined that the shopkeeper

and its security guard were not government actors. The court noted that “[i]f the police promise

to arrest anyone the shopkeeper designates, then the shopkeeper is exercising the state’s function

and is treated as if he were the state.” Id. at 435. On the other hand, where a shopkeeper “is

operating independently, his conduct is judged under the state tort law (false arrest, malicious

prosecution, slander, and the like) rather than the fourth amendment.” Id. at 435–36. Although

the parties agreed on these statements of law, they did not agree on their application to the facts



                                                  4
of the case. The court held that, because every significant actor in the case denied during

deposition testimony “that there was any arrangement, plan, or scheme under which the police

would arrest anyone Jewel wanted arrested,” and the plaintiff “did not present any evidence to

pierce these denials,” the plaintiff did not have any evidence of conspiracy that he could take to a

jury. Id. at 436 (finding no genuine dispute about a material fact “when the point of every

witness’s statement was that there was no agreement, and the police exercised independent

judgment”).

       The Court finds Gramenos to be distinguishable. First, pleading standards are markedly

different than summary judgment standards. The Plaintiff is not required to present the evidence

that would establish a joint course of action with a common goal. He need only plead “enough

fact to raise a reasonable expectation that discovery will reveal evidence of illegal agreement,”

even where “actual proof of those facts is improbable.” Twombly, 550 U.S. at 556; see also

Runnion ex rel. Runnion v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 526 (7th Cir.

2015) (explaining that a plausible claim need only “include enough details about the subject-

matter of the case to present a story that holds together”) (quoting Carlson v. CSX Transp., Inc.,

758 F.3d 819, 827 (7th Cir. 2014)). Although it is a close call, the Plaintiff has alleged as much.

The essence of the Plaintiff’s claim—plausibly inferred from the factual allegations set forth in

the Complaint—is that Stover called the local police department to arrest the Plaintiff and get

him back to the Bowen Center for evaluation even though there were no civil commitment

proceedings or judicial orders. Within hours, the police responded, locating the Plaintiff at his

home to effectuate a warrantless seizure, and telling the Plaintiff that they “had a warrant to

detain him and deliver him to the Bowen Center.” (Second Am. Compl. ¶ 5.) It is plausible,

considering these facts, that the police officers were not exercising independent judgment. The



                                                 5
Plaintiff need not allege the exact details of the conversation between Stover and the police at

this stage of the proceedings.

       While the Complaint contains sufficient allegations of joint action between the private

and government defendants to accomplish the shared unconstitutional goal to seize the Plaintiff

from his home, it does not plausibly suggest that Stover and the police officer defendants shared

a common, unconstitutional goal to use excessive and unreasonable force. See Iqbal, 556 U.S. at

678 (“The plausibility standard . . . asks for more than a sheer possibility that a defendant has

acted unlawfully.”). Although the Second Amended Complaint contains the legal conclusion

regarding a conspiracy that involved the use of excessive force, there are no facts alleged to

support this conclusion. Rather, it is just as likely, based on the allegations in the Second

Amended Complaint, that the officers were exercising independent judgment when it came to the

manner in which the seizure was carried out. See McCauley v. City of Chi., 671 F.3d 611, 618

(7th Cir. 2011) (explaining that factual allegations must nudge claims “across the line from

conceivable to plausible”) (first quoting Iqbal, 556 U.S. at 683, then quoting Twombly, 550 U.S.

at 570); see also Archer v. Chisholm, 870 F.3d 603, 614 (7th Cir. 2017) (finding that a complaint

must do more than express “a hunch that something went awry”).



       B. Section 1983 Claim Against the Bowen Center

       The allegations in the Second Amended Complaint do not state a claim for relief against

the Bowen Center under § 1983. The Second Amended Complaint names the Bowen Center as a

Defendant under a theory or respondeat superior, alleging that it is liable for the actions of

Stover. (Second Am. Compl. ¶ 2.) Because “[r]espondeat superior liability does not apply to

private corporations under § 1983,” Shields v. Ill. Dep’t of Corrs., 746 F.3d 782, 789 (7th Cir.



                                                  6
2014), and the Second Amended Complaint does not identify an unconstitutional policy or

custom of the Bowen Center that was the moving force behind the constitutional violations, the

Court concludes that the Plaintiff did not intend to assert a § 1983 claim against the Bowen

Center. Rather, it appears that the Plaintiff is suing the Bowen Center in connection with his state

law claims. Those claims are not the subject of the Motion to Dismiss. Accordingly, the Court

renders no opinion on whether those claims are plausible, and the Bowen Center must still

answer the state law claims.



                                             CONCLUSION

       For the reasons stated above, the Court GRANTS IN PART and DENIES IN PART the

Defendants’ Motion to Dismiss [ECF No. 34].

       SO ORDERED on December 19, 2018.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 7
